Detailed Action

Drawings

The drawings are objected to under 37 CFR 1.83(a) because figure 3 use rectangular/circular boxes to represent some elements, and the boxes do not include a label to indicate what each box represents. 
For example, rectangular boxes on the far left and far right in figure 3 require a label describing what the boxes represent, and rectangular box 1 requires a label “port” in addition to the number 1. 
All rectangular/circular boxes must include a label describing what each box represents so one of ordinary skill in the art could quickly identify what each box represents. No new matter should be entered
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Objections

Claim(s) 1-11 is/are objected to because of the following informalities:  

In regards to claim 1, the claim recites in line 2 “on a limb of subject”. The word “subject” must be preceded by “a” in order to be grammatically correct. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 2-11, the claim(s) is/are objected due to its/their dependency on objected claim 1.

In regards to claim 2, the claim recites “amplifying, with an amplification circuit of the processor device, the received signal with the amplification circuit”. The phrase “with the amplification circuit” at the end of the claim is redundant and must be deleted. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 3-5, the claim(s) is/are objected due to its/their dependency on objected claim 2.

In regards to claim 3, the claim recites in lines 4-5 “converting, with an analog-to-digital convertor of the data acquisition card, digitizing the received signal”. The limitation is grammatically incorrect because two verbs are together. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted the claim in the following way in order to advance prosecution: “digitizing, with an analog-to-digital convertor of the data acquisition card, 

In regards to claim(s) 4-5, the claim(s) is/are objected due to its/their dependency on objected claim 3.

In regards to claim 11, the claim recites in lunes 4-5 “an computer generated model”. The word “an” is grammatically incorrect. For this reason, the claim is objected. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 9, 13 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In regards to claim 9, the claim recites in line 5 “the second electromagnetic field transceiver for reception of the waveform”. It is unclear how the second transceiver is able to receive the waveform because claim 1 and the applicant’s specification recites that the second receiver receives the signal not the waveform. Also, the claim recites in line 3 “the first electromagnetic field transceiver for transmission of the waveform”. Claim 1 recites that a signal corresponding to the waveform is transmitted. Claim 1 does not recite that the waveform itself is transmitted. Therefore, it is unclear how the waveform is transmitted. For the reasons provided above, the claim limitations fail to comply with the written description requirement. The examiner has interpreted the claim in the following way in order to advance prosecution: The method of claim 1, further comprising: with a signal switching matrix of the processor device, selecting the first electromagnetic field transceiver for transmission of the signal signal 

In regards to claim 13, the claim recites in lines 3-4 “the third transceiver being configured to receive the signal as a second received signal via the second antenna”. It is unclear how the transceiver receives the second signal with the second antenna when the third transceiver only comprises a third antenna. For the reasons provided above, the claim limitations fail to comply with the written description requirement. The examiner has interpreted the claim in the following way in order to advance prosecution: “the third transceiver being configured to receive the signal as a second received signal via the third antenna”.

In regards to claim 17, the applicant claims a painted circuit antenna. It is unclear what a painted circuit antenna is. The specification describes that it is used for calibration. However, the term “painted circuit antenna” is not common in the art, and it is unclear how it functions and/or how it is built. Perhaps, the applicant meant “printed circuit antenna”. For the reasons provided above, the claim limitations fail to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 and 14-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

In regards to claim 1, the claim recites in line 10 “the voltage of the received signal”. The word “the” in front of the limitation(s) “voltage” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “[[the]] a voltage of the received signal”.

In regards to claim(s) 2-11, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claims 2-4, the claims end with a semicolon. It is unclear if there are some limitations missing or if the semicolon is just a typo. For this reason, the claims are indefinite.

In regards to claim 4, the claim recites in line 2 “by the digital acquisition card”. The word “the” in front of the limitation(s) “digital acquisition card” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “by the data acquisition card”.
In regards to claim(s) 5, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 4.

In regards to claim 8, the claim recites “wherein the antenna”. It is unclear if the claimed antenna is referring to the antenna of the first electromagnetic field transceiver or to the antenna of the second of the second electromagnetic field transceiver. For this reason, the claim is indefinite.
Also, the claim does not end in a period. It is unclear if there are some limitations missing or if the missing period is just a typo. For this reason also, the claim is indefinite.

In regards to claim 11, the claim recites in line 2 “from the non-transitory computer-readable memory”. The word “the” in front of the limitation(s) “non-transitory computer-readable memory” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “from the device”.

In regards to claim 14, the claim recites in line 7 “has the lowest root-mean square error”. The word “the” in front of the limitation(s) “lowest root-mean square error” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent a lowest root-mean square error”.

In regards to claim(s) 15, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 14.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al. (US-10,324,494) in view of Hansen (US-5,744,953).

In regards to claim 1, Camacho teaches a method of obtaining a human posture [abstract L. 1-4]. Camacho teaches that the method comprises receiving, by a first electromagnetic field transmitter disposed on a limb of subject from a processor device, a waveform generated by a transmit waveform generating circuit of the processor device [fig. 1 elements 104, 112 and 130, col. 3 L. 14-16, col. 5 L. 3-5]. Furthermore, Camacho teaches that the method comprises transmitting, via an antenna of the first electromagnetic field transmitter, a signal corresponding to the waveform and 
Camacho does not teach that the first electromagnetic field transmitter and the second electromagnetic field receiver are transceivers. However, the examiner takes official notice that transceivers are well known in the art. One of ordinary skill in the art, before the filling date of the claimed invention, would have modified the system taught by Camacho and use a first and a second electromagnetic transceiver instead of the first electromagnetic field transmitter and the second electromagnetic field receiver because the transceivers will permit the system to use one or both of the transceivers as a transmitters and one or both of the transceivers as a receiver.
Camacho teaches that the method comprises determining, with the processor device, a position of the first electromagnetic field transceiver relative to a position of the second electromagnetic field transceiver based at least on the determined voltage [col. 3 L. 35-38, col. 5 L. 5-8]. However, Camacho does not teach that the determined position correspond to a coordinate.
On the other hand, Hansen teaches that the received signal can be used to determine the coordinates corresponding to a position of a transceiver [col. 5 L. 8-21].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Hansen’s teachings of determining coordinates in 

In regards to claim 6, the combination of Camacho and Hansen, as applied in claim 1 above, further teaches accessing, with the processor device, a look-up table stored in a memory device coupled to the processor device; and comparing, with the processor device, the determined voltage to the look-up table to determine the coordinate [see Camacho col. 6 L. 13-19, L. 41-50 and L. 53-58].  

In regards to claim 7, the combination of Camacho and Hansen, as applied in claim 1 above, further teaches the second electromagnetic field transceiver is disposed on a torso of the subject [see Camacho col. 4 L. 66-67, col. 5 L. 1-3, and L. 60-67].  

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al. (US-10,324,494) in view of Hansen (US-5,744,953) as applied to claim(s) 1 above, and further in view of Thompson et al. (US-7,209,790).

In regards to claim 2, the combination of Camacho and Hansen, as applied in claim 1 above, does not teach that the method comprises amplifying, with an amplification circuit of the processor device, the received signal.
On the other hand, Thompson teaches that a receiver circuit can comprise an amplifier in order to amplify the received signal [col. 3 L. 50-54]. This teaching means 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Thomson’s teachings of amplifying the received signal in the method taught by the combination because it will permit to increase the sensitivity of the receiver.

In regards to claim 3, the combination of Camacho, Hansen and Thompson, as applied in claim 2 above, further teaches that the method comprises sending, by the amplification circuit, the received signal to analog to digital converter, and digitizing, with the analog-to-digital converter, the received signal [see Thompson col. 3 L. 50-54].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Thomson’s teachings of digitizing the received signal in the method taught by the combination because a digitized signal will permit the processor more easily to process the received signal.
The analog to digital converter taught by the combination is equivalent to the claimed data acquisition card of the processor device comprising an analog-to-digital convertor because it performs the same functionality, which is to receive the amplified received signal and digitize it.

In regards to claim 4, the combination of Camacho, Hansen and Thompson, as applied in claim 3 above, further teaches that the method comprises sending, by the digital acquisition card, the received signal to a filtering process block of the processor 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Thomson’s teachings of filtering the received signal in the method taught by the combination because the filter will remove any unwanted parts of the received signal such as noise.

In regards to claim 5, the combination of Camacho, Hansen and Thompson, as applied in claim 4 above, further teaches that the method comprises sending, by the filtering process block, the received signal to a signal processing circuit of the processor device, wherein the signal processing circuit performs the steps of determining the voltage of the received signal and determining the coordinate corresponding to the position of the first electromagnetic field transceiver relative to the position of the second electromagnetic field transceiver based at least on the determined voltage [see Camacho col. 3 L. 35-38, col. 5 L. 5-8 and see Hansen col. 5 L. 8-21 (determining position with the processing circuit), see Thompson col. 3 L. 58-62 (sending filtered signal from the filtering process block to the processing circuit)]. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al. (US-10,324,494) in view of Hansen (US-5,744,953) as applied to claim(s) 1 above, and further in view of Teichmann et al. (US-2018/0123843).

In regards to claim 8, the combination of Camacho and Hansen, as applied in claim 1 above, does not teach that the antenna of the first transceiver is a low frequency antenna that comprises a coil coupled in parallel with a capacitor.
On the other hand, Teichmann teaches that an antenna can comprise a coil coupled in parallel with a capacitor and can communicate using low frequency [par. 0128, par. 0133 L. 1-3, par. 0142 L. 3-7].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Teichmann’s teachings of a low frequency coil antenna having a capacitor in parallel in the method taught by the combination because this type of antenna provides reliable communication without consuming a low of power.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al. (US-10,324,494) in view of Hansen (US-5,744,953) as applied to claim(s) 1 above, and further in view of Schorman (US-5,224,121).

In regards to claim 9, the combination of Camacho and Hansen, as applied in claim 1 above, does not teach that with a signal switching matrix of the processor device, selecting the first electromagnetic field transceiver for transmission of the waveform; and with the signal switching matrix of the processor device, selecting the second electromagnetic field transceiver for reception of the waveform.  
On the other hand, Schorman teaches that a processor can use a switching matrix in order to select a transceiver from a plurality of transceivers to perform a desired function [fig. 1 element 12, col. 2 L. 6-8]. 
.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al. (US-10,324,494) in view of Hansen (US-5,744,953) as applied to claim(s) 1 above, and further in view of  Wang et al. (US-2015/0276789).

In regards to claim 10, the combination of Camacho and Hansen, as applied in claim 1 above, does not teach that that the method comprises storing, with the processor device, the coordinate at a memory device coupled to the processor device; generating, with the processor device, a motion trajectory of the first electromagnetic field transceiver over time based on a plurality of coordinates of the first electromagnetic field transceiver stored at the memory device; and storing, at the memory device, the generated motion trajectory.
On the other hand, Wang teaches that a device tracking movement can store detected motion trajectory [fig. 8A, par. 0009 L. 6-8, par. 0010 L. 1-3, par. 0036 L. 12-19]. This teaching means that the method comprises storing, with the processor device, coordinates at a memory device coupled to the processor device; generating, with the processor device, a motion trajectory over time based on a plurality of coordinates; and storing, at the memory device, the generated motion trajectory.
.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al. (US-10,324,494) in view of Hansen (US-5,744,953) and Wang et al. (US-2015/0276789) as applied to claim(s) 10 above, and further in view of  Gettelman et al. (US-8,328,691).

In regards to claim 11, the combination of Camacho and Hansen, as applied in claim 10 above, further teaches that the method comprises sending, from the memory device, the generated motion trajectory to an electronic device; and depicting, as part of a user interface shown on a display of the electronic device, a computer generated model based at least on the generated motion trajectory [see Wang par. 0042 L. 13-19 and L. 22-25].  
The combination does not teach that the computer generated model is of a human.
On the other hand, Gettelman teaches that the computer generated model showing the motion trajectory can be of a human [fig. 7, col. 6 L. 23-32]. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Gettelman’s teachings of using a computer generated model of a human to shown the movements in the method taught by the .

Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al. (US-10,324,494) in view of Hansen (US-5,744,953) and Schorman (US-5,224,121).

In regards to claim 12, the combination of Camacho, Hansen and Schorman, as shown in claims 1, 7 and 9 above, teaches the claimed functionality performed by the claimed structure. Therefore, the combination also teaches the claimed system.

In regards to claim 19, the combination of Camacho, Hansen and Schorman, as applied in claim 12 above, teaches that the system is a wearable device that can be worm on any part of the body such as the chest and that the device comprises the processor device, the cables, the first transceiver and the second transceiver [see Camacho fig. 1, col. 5 L. 3-8 and L. 47-50].
The combination does not explicitly teach that the device is built as a wearable harness. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have modify the device taught by the combination and make it a harness because a harness permits the device to securely attach to the user’s body. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al. (US-10,324,494) in view of Hansen (US-5,744,953) and Schorman (US- as applied to claim(s) 12 above, and further in view of Teichmann et al. (US-2018/0123843).

In regards to claim 16, the combination of Camacho, Hansen and Schorman, as applied in claim 12 above, does not teach that the antenna of the first transceiver comprises a port, a ground terminal, a coil and capacitance.
On the other hand, Kato teaches that a transceiver can be connected to the processor via cable using a connector [fig. 19 element 41, col. 1 L. 26-31].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Kato’s teachings of using a connector to connect the transceiver with the processor in the system taught by the combination because a connector permits the processor to couple with the transceiver in an easy way.
The combination of Camacho, Hansen, Schorman and Kato teaches that the waveform is received by the transceiver from the processor [see Camacho col. 3 L. 14-16, col. 5 L. 3-5], and that the connector is used to couple the transceiver with the processor [see Kato fig. 19 element 41, col. 1 L. 26-31]. This teaching means that the connector/port is configured to receive the waveform. Also, the combination teaches that the antenna is coupled between the port and a ground terminal [see Kato fig. 19 elements ANT and 41]. Furthermore, the combination teaches that a capacitance is coupled in parallel with the antenna between the port and the ground terminal [see Kato fig. 19 elements ANT and C1].
The combination of Camacho, Hansen, Schorman and Kato does not teach that the antenna comprises a coil.

It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Teichmann’s teachings of a low frequency coil antenna having a capacitor in parallel in the method taught by the combination because this type of antenna provides reliable communication without consuming a low of power.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al. (US-10,324,494) in view of Hansen (US-5,744,953) and Schorman (US-5,224,121) as applied to claim(s) 12 above, and further in view of Thompson et al. (US-7,209,790).

In regards to claim 18, the combination of Camacho and Hansen, as applied in claim 12 above, does not teach that the method comprises an amplifier, a digital acquisition card and a filtering process block.
On the other hand, Thompson teaches that a processor device comprises an amplifier to amplify the first received signal [col. 3 L. 50-54]. Also, Thompson teaches that the processor comprises an analog to digital converter (digital acquisition card) configured to digitize the first received signal [col. 3 L. 50-54]. Thompson further teaches that the processor comprises a filtering block configured to perform digital filtering of the first received signal [col. 3 L. 58-62]. 


Allowable Subject Matter

Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In regards to claim 13, the prior art cited in this office action does not teach either by anticipation or combination the following limitations: a third transceiver disposed on the torso of the subject and comprising a third antenna, the third transceiver being configured to receive the signal as a second received signal via the third antenna and to send the second received signal to the switching matrix, the switching matrix being configured to route the second received signal to the signal processing circuit, and the signal processing circuit being configured to determine the position of the first transceiver based further on a second voltage of the second received signal.  

Claim(s) 14 and 15 would be allowable due to their dependency on claim 13 and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FRANKLIN D BALSECA/Examiner, Art Unit 2685